DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered. 
Claims 1-5, 7-13, 15, 17, 20, 21, 24, and 26 are amended and claim 31 is added in response to the last office action. Claims 1-5 and 7-31 are presented for examination. Quach et al, Lim, Yoshida et al, and Fahim et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al [US 6,438,650 B1] in view of Wu et al [US 2010/0241807 A1].
As to claim 1, Quach et al teach an apparatus comprising a memory sub-system [e.g., CACHE CONTROLLER 150, BUS CONTROLLER 160, MAIN MEMORY 170 in fig. 1] configured to be communicatively coupled to a processor sub-system [e.g., EXECUTION RESOURCES 110, L0 CACHE 120 in fig. 1] via one or more data buses, wherein the memory sub-system comprises:
one or more memory devices [e.g., MAIN MEMORY 170, L2 CACHE 140 in fig. 1] configured to store first data using a first one or more data fields and to store second data using a second one or more data fields by a memory-side memory controller associated with the one or more memory devices [e.g., “For one embodiment of the invention, a store request that misses in the cache(s) also triggers a bus transaction that returns data, e.g. one or more cache lines, from the memory” in col. 3, lines 1-4; “FIFO 230 provides request information to a load miss buffer (LMB) 240 and store data buffer (SDB) 244 for load and store requests, respectively, that miss in L1 cache 130.  In addition, request information is provided to secondary miss system 250, which determines whether the request can be processed by bus controller 160” in col. 4, lines 15-20; “FIFO 230 receives a transaction request when the request misses in a lower level cache, e.g. L0D 210 in the disclosed embodiment.  The transaction request specifies sufficient information to complete the requested transaction.  This information may include, for example, the type and target address of the transaction and the size and memory attribute(s) of the data being transferred” in col. 4, lines 41-47] to be used by processing circuitry [e.g., “The spatially local nature of most programs means that the data from adjacent memory addresses is likely to be requested as well.  If the data from an adjacent address is requested before the cache line is returned, multiple bus 
the memory-side memory controller configured to:
receive a first memory access request indicating a location of the first one or more data fields via the one or more data buses [e.g., “FIFO 230 provides request information to a load miss buffer (LMB) 240 and store data buffer (SDB) 244 for load and store requests, respectively, that miss in L1 cache 130.  In addition, request information is provided to secondary miss system 250, which determines whether the request can be processed by bus controller 160” in col. 4, lines 15-20; “FIFO 230 receives a transaction request when the request misses in a lower level cache, e.g. L0D 210 in the disclosed embodiment.  The transaction request specifies sufficient information to complete the requested transaction.  This information may include, for example, the type and target address of the transaction and the size and memory attribute(s) of the data being transferred” in col. 4, lines 41-47]; and
in response to the first memory access request:
determine a storage location of the first data in the one or more memory devices based at least in part on the first memory access request [e.g., “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 3, lines 7-9; “For one 
instruct the memory sub-system to store the first data directly into a first processor-side cache integrated with the processing circuitry to enable the processing circuitry implemented in the processor sub-system to perform the first operation based at least in part on the first data [e.g., “For a load transaction, the register to which the data will be returned is also specified.  The address of the targeted data (target address) may be specified by the address of the cache line that contains the data and an offset to the specific byte(s) of the cache line that are sought.  An exemplary load may target eight bytes for a specified register in register file 114.  If the data is unavailable in L0 cache 120, one embodiment of the memory system returns 32 bytes of data, e.g. an L0 cache line, to L0 cache 120.  The data may be returned from L1 cache 130, L2 cache 140 or main memory 170, depending on where the targeted data is found.  Data is ultimately provided from memory in block sizes of up to 64 bytes” in col. 4, lines 47-61; “Once the transaction completes 674, the REQ_INFO is accessed 678, using the pointer associated with the transaction.  The REQ_INFO is used differently, depending on whether the requested transaction is a load or store.  If the transaction is determined 680 to be a load, data returned by the transaction is distributed 684 to the register identified by the accessed REQ_INFO” in col. 8, lines 48-54];

instruct the memory sub-system to store the second data directly into the first processor-side cache integrated with the processing circuitry to enable the processing circuitry to perform the first operation, a second operation, or both based at least in part on the second data [e.g., “Data is ultimately provided from memory in block sizes of up to 64 bytes.  An offset specified in the transaction request indicates which bytes are returned to the specified register.  As discussed in greater detail below, the remaining bytes returned by the bus transaction may be earmarked for registers specified by different transaction requests” in col. 4, lines 60-65; “Depending on the signals input to 
As such above, Quach et al teach predicting the storage location of second data likely be targeted based on only the first memory access request which locates the second data adjacent to the first data, Quach et al do not explicitly predicting the storage location of second data based on additionally a memory data structure to be used by the processing circuitry. However, Wu et al teach a memory-side memory controller configured to predict a storage location of the second one or more data fields of the second data that will subsequently targeted by processing circuitry based not only on a first memory access request but also on a memory data structure to be used by the processing circuitry [e.g., “One example technique is to prefetch portions of the high-level data structure entity based on their adjacency or close proximity to the identified portion of the entity.  For example, if step 225 determines that the requested storage block corresponds with a portion of a file from file offset 0 up to offset 4095, then step 230 may identify a second portion of this same file beginning with offset 4096 for prefetching.  It should be noted that although these two portions are adjacent in the high-level data structure entity, their corresponding storage blocks may be non-contiguous” in paragraph 0056; “If any one of these associated high-level data structure 
As to claim 2, the combination of Quach et al and Wu et al teaches wherein the memory-side memory controller is configured to instruct the memory sub-system to store the first data directly into the first processor-side cache in response to the first memory access request without further instruction from the processor sub-system [e.g., “Once the transaction completes 674, the REQ_INFO is accessed 678, using the pointer associated with the transaction.  The REQ_INFO is used differently, depending on whether the requested transaction is a load or store.  If the transaction is determined 680 to be a load, data returned by the transaction is distributed 684 to the register identified by the accessed REQ_INFO” in col. 8, lines 48-54 of Quach et al].
As to claim 7, the combination teaches wherein: the first data comprises a first portion indicated in a first data field of the first one or more data fields associated with a first data record stored in the one or more memory devices and a second portion indicated in a first data field of the first one or more data fields associated with a second data record stored in the one or more memory devices, wherein the first data record and the second data record each comprise a second data field; and when the first memory access request requests return of the first data field in address order, the first memory controller is configured to predict the storage location of the second data that will subsequently be targeted by the processing circuitry comprises a portion indicated in the second data field of the first data record and another portion indicated in the second data field of the second data record, wherein the second data field of the first data record and the second data fields of the second data record are associated with the second one or more data fields [e.g., “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted by the current request” in col. 2, lines 56-59, “An exemplary load may target eight bytes for a specified register in register file 114.  If the data is unavailable in L0 cache 120, one embodiment of the memory system returns 32 bytes of data, e.g. an L0 cache line, to L0 cache 120.  The data may be returned from L1 cache 130, L2 cache 140 or main memory 170, depending on where the targeted data is found.  Data is ultimately provided from memory in block sizes of up to 64 bytes.  An offset specified in the transaction request indicates which bytes are returned to the specified register.  As discussed in greater detail below, the remaining bytes returned by the bus transaction may be earmarked for registers specified by different transaction requests” in col. 4, 
As to claim 8, the combination teaches wherein the processor sub-system comprises a processor-side memory controller configured to, when the second data is actually targeted by the processing circuitry: determine whether the second data results in a processor-side cache miss; and output a second memory access request to the memory sub-system via the one or more data buses that requests return of the second data when the second data results in the processor-side cache miss to enable the processing circuitry to perform the first operation, the second operation, or both based at least in part on the second data [e.g., “If the data request misses in L0 cache 120, it is forwarded to successive cache structures in the memory system, until the data is 
As to claim 9, the combination teaches wherein: the first data comprises a first portion indicated in a data field of the first one or more data fields associated with a first data record stored in the one or more memory devices and a second portion indicated in a data field of the first one or more data fields associated with a second data record stored in the one or more memory devices; the one or more memory devices are configured to store a third data record comprising a data field and a fourth data record comprising a data field; and the memory-side memory controller is configured to: determine a sorted order based at least in part on sorting of a first value indicated in the data field of the first data record, a second value indicated in the data field of the second data record, a third value indicated in the data field of the third data record, and a fourth value indicated in the data field of the fourth data record; and predict that the second data that will subsequently be targeted by the processing circuitry comprises a portion indicated in the data field of the third data record and another portion indicated in the data field of the fourth data record when the first memory access request requests return of the first data in accordance with the sorted order, wherein the data field of the third data record and the data field of the fourth data record are associated with the second one or more data fields [e.g., “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted by the current request” in col. 2, lines 56-59, “An exemplary load may target eight bytes for a specified register in register file 114.  If the data is unavailable in L0 cache 120, one 
As to claim 10, the combination teaches wherein the memory-side memory controller is configured to determine the sorted order in response to storage of the first data record, the second data record, the third data record, the fourth data record, or any combination thereof in the one or more memory devices [e.g., “Each entry includes fields 314(1)-314(3) in which information that characterizes a corresponding request (request information or REQ_INFO) may be stored.  A load identifier (LOAD_ID) is associated with each entry to simplify tracking.  For example, REG_ID specifies a register in register file 114 for which the requested data is destined, DATA_SIZE specifies the size of the data block in the request, and ENDIAN indicates how the data is stored in a register or memory location, e.g. big endian or little endian. Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates the type of data, MEM_ADD indicates the memory address of the data block, and BYTE_EN indicates which byte(s) of data in the block is targeted.  For one embodiment, MEM_ADD points to the address in main 
As to claim 11, the combination teaches wherein the memory-side memory controller is configured to: determine an index table that indicates the sorted order, wherein the index table comprises: a first index entry corresponding with the first data record and indicated at a first index entry position in the index table; a second index entry corresponding with the second data record and indicated at a second index entry position in the index table; a third index entry corresponding with the third data record and indicated at a third index entry position in the index table; and a fourth index entry corresponding with the fourth data record and indicated at a fourth index entry position in the index table; and predict that the second data that will subsequently be targeted by the processing circuitry comprises the portion indicated in the data field of the third data record and the other portion indicated in the data field of the fourth data record by: predicting that the third index entry position and the fourth index entry position will subsequently be targeted when the first memory access request indicates a vector of targeted index entry positions comprising the first index entry position and the second index entry position; identifying the third index entry by reading the third index entry position in the index table and identifying the fourth index entry by reading the fourth index entry position; and identifying the third data record in the one or more memory devices by reading a pointer to storage location of the third data record indicated in the third index entry and identifying the fourth data record in the one or more memory devices by reading another pointer to storage location of the fourth data record 
As to claim 12, the combination teaches wherein the memory-side memory controller is configured to, in response to storage of the third data record in the one or more memory devices: generate the third index entry to indicate the pointer to the storage location of the third data record in the one or more memory devices and the third value of the data field indicated in the third data record; and update the index table to include the third index entry by comparing the third value of the data field indicated in third index entry and the first value of the data field indicated in the first index entry, the second value of the data field indicated in the second index entry, the fourth value of the data field indicated in the fourth index entry, or any combination thereof [e.g., figs. 3, 4A, 4B, “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted by the current request.  In this case, the current request is mapped to the pending bus transaction, which processes requests for 
As to claim 13, Quach et al teach a method comprising:
receiving, using a memory controller of a memory sub-system, a memory access request that indicates location of first data stored by the memory controller on a plurality of data records of the memory sub-system to be used to by a processing sub-system to perform an operation via a system bus [e.g., “If the data request misses in L0 cache 120, it is forwarded to successive cache structures in the memory system, until the data is located.  For example, a cache miss in L0 120 triggers a request to L1 cache 130.  A miss there triggers a request to L2 cache 140, and a miss there triggers a request to 
identifying, using the memory controller, the first data in the plurality of data records of the memory sub-system based at least in part on the memory access request [e.g., “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 3, lines 7-9; “Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates the type of data, MEM_ADD indicates the memory address of the data block, and BYTE_EN indicates which byte(s) of data in the block is targeted.  For one embodiment, MEM_ADD points to the address in main memory 170 of the first byte in a (cache) line of data, and BYTE_EN provides an offset indicating which byte in the indicated cache line is targeted by the request” in col. 5, lines 37-47];
instructing, using the memory controller, the memory sub-system to output the first data via the system bus to one or more caches implemented in the processing sub-system [e.g., “For a load transaction, the register to which the data will be returned is also specified.  The address of the targeted data (target address) may be specified by the address of the cache line that contains the data and an offset to the specific byte(s) of the cache line that are sought” in col. 4, lines 47-52; “If there is no pending bus 
determining, using the memory controller, a data structure used by the memory sub-system to store the plurality of data records comprising the first data [e.g., figs. 3, 4A, 4B; “The identified bus transaction may be a pending transaction triggered by an earlier cache miss to the same cache line targeted by the current request.  In this case, the current request is mapped to the pending bus transaction, which processes requests for multiple cache misses, reducing the amount of traffic on the system bus” in col. 2, lines 56-62; “Each entry includes fields 314(1)-314(3) in which information that characterizes a corresponding request (request information or REQ_INFO) may be stored.  A load identifier (LOAD_ID) is associated with each entry to simplify tracking.  For example, REG_ID specifies a register in register file 114 for which the requested data is destined, DATA_SIZE specifies the size of the data block in the request, and ENDIAN indicates how the data is stored in a register or memory location, e.g. big endian or little endian. Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates the type of data, MEM_ADD indicates the memory address of the data block, and BYTE_EN indicates which byte(s) of data in the block is targeted.  For one embodiment, MEM_ADD points to the address in main memory 170 of the first byte in a (cache) line of data, and BYTE_EN provides an offset indicating which byte in the indicated cache line is targeted by the request” in col. 5, lines 26-47];

instructing, using the memory controller, the memory sub-system to output the second data via the system bus to the one or more caches implemented in the processing sub-system before the second data is targeted by the processing sub-system to perform the operation [e.g., figs. 3, 4A, 4B; “Data is ultimately provided from memory in block sizes of up to 64 bytes.  An offset specified in the transaction request indicates which bytes are returned to the specified register.  As discussed in greater 
As such above, Quach et al teach predicting the storage location of second data likely be targeted based on only the first memory access request which locates the second data adjacent to the first data, Quach et al do not explicitly predicting the storage location of second data based on additionally a memory data structure to be used by the processing circuitry and memory sub-system to store the plurality of data records. However, Wu et al teach a memory-side memory controller configured to predict a storage location of the second one or more data fields of the second data that will subsequently targeted by processing circuitry based not only on a first memory access request but also on a memory data structure to be used by the processing circuitry and memory sub-system to store the plurality of data records [e.g., “One example technique is to prefetch portions of the high-level data structure entity based on their adjacency or close proximity to the identified portion of the entity.  For example, if step 225 determines that the requested storage block corresponds with a portion of a file from file offset 0 up to offset 4095, then step 230 may identify a second portion of 
As to claim 14, the combination teaches instructing the memory sub-system to store the first data into the one or more caches implemented in the processing sub-system in response to the memory access request and without further instruction from the processing sub-system; and instructing the memory sub-system to store the second data into the one or more caches implemented in the processing sub-system in response to the memory access request and without further instruction from the 
As to claim 15, the combination teaches wherein: determining the memory data structure used by the plurality of data records comprises: determining a first one or more bit positions in each data record of the plurality of data records used to indicate a first data field; and determining a second one or more bit positions in each data record of the plurality of data records used to indicate a second data field; and when the memory access request requests return of the first data field indicated in each data record of the plurality of data records: identifying the second data comprises predicting that the second data comprises the second data field indicated in each data record of the plurality of  data records; and instructing the memory sub-system to output the second data comprises instructing the memory sub-system to output the second data field indicated in each data record of the plurality of data records via the system bus [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request, the targeted bytes (BYTE_EN), the validity (VALID), and status (STATUS) of the request.  VALlD indicates whether the transaction 
As to claim 16, the combination teaches determining, using the memory controller, that the memory access request requests return of the first data field indicated in each data record of the plurality of data records when the memory access request identifies storage location of the plurality of data records in the memory sub-system and the first data field as a targeted portion of the plurality of data records [e.g., ., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request, the targeted bytes (BYTE_EN), the validity (VALID), and status (STATUS) of the request.  VALlD indicates whether the transaction corresponding to the entry is a valid bus request, and STATUS indicates whether the transaction is on FSB 103 or BSB 144” in col. 5, line 64-col. 6, line 3; “FIG. 4B shows one embodiment of LIB 270, which represents the mapping of LOAD_IDs (STORE_IDs) to bus transactions.  LIB 270 has an entry 450 for each bus request supported by BRQ 260.  Each entry 450 includes a LOAD_ID for any transaction request that it services.  
As to claim 17, the combination teaches wherein: determining the memory data structure used by the plurality of data records comprises determining one or more bit positions in each data record of the plurality of data records used to indicate a data field; and when the memory access request requests return of a first subset of data records from the plurality of data records in accordance with sorting of values of the data field indicated in the plurality of data records: identifying the second data comprises predicting that the second data comprises a second subset of data records from the plurality of data records non-overlapping with the first subset of data records; and instructing the memory sub-system to output the second data comprises instructing the memory sub-system to output the second subset of data records from the plurality of data records via the system bus [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request, the targeted bytes (BYTE_EN), the validity (VALID), and status (STATUS) of the request.  VALlD indicates whether the transaction corresponding to the entry is a valid bus request, and STATUS indicates whether the transaction is on FSB 103 or BSB 144” in col. 5, line 64-col. 6, line 3, “FIG. 4B shows one embodiment of LIB 270, which represents the mapping of LOAD_IDs (STORE_IDs) to bus transactions.  LIB 270 has an entry 450 for each bus request supported by BRQ 260.  Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks 
As to claim 18, the combination teaches determining, using the memory controller, that the memory access request requests return of the first subset of data records from the plurality of data records in accordance with sorting of the values of the 
As to claim 19, the combination teaches wherein, when the memory access request requests return of the first subset of data records in accordance with sorting of the values of the data field indicated in the plurality of data records: identifying the first data in the memory sub-system comprises: identifying an index table corresponding with a target access index indicated in the memory access request; and identifying a first plurality of target index entry positions indicated in the memory access request; and identifying the second data comprises: predicting that the processing sub-system will target a second plurality of target index entry positions adjacent the first plurality of 
As to claim 20, the combination teaches determining, using the memory controller, a plurality of index entries each associated with a corresponding data record of the plurality of data records, wherein generating an index entry of the plurality of 
As to claim 21, Quach et al teach computing system comprising a memory sub-system, wherein the memory subsystem comprises:
one or more memory devices configured to implement a first memory array, wherein the first memory array is configured to store a plurality of data records using a memory-side memory controller according to a memory data structure that allocates a first plurality of bit positions in each data record of the plurality of data records to 

receive a memory access request via system bus that requests return of a first portion of the plurality of data records to be used by a processing sub-system implemented in the computing system to perform an operation [e.g., “If the data request misses in L0 cache 120, it is forwarded to successive cache structures in the memory system, until the data is located.  For example, a cache miss in L0 120 triggers a request to L1 cache 130.  A miss there triggers a request to L2 cache 140, and a miss there triggers a request to main memory 170” in col. 3, lines 53-59];
determine a data access pattern based at least in part on the first portion of the plurality of data records [e.g., “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 3, lines 7-9; “Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates the type of data, MEM_ADD indicates the memory address of the data block, and BYTE_EN indicates which byte(s) of data in the block is targeted.  For one embodiment, MEM_ADD points to the address in main memory 170 of the first byte in a (cache) line of data, and BYTE_EN provides an offset indicating which byte in the indicated cache line is targeted by the request” in col. 5, lines 37-47; “For example, when a request to load an operand misses in a cache, the operand is typically returned to the cache along with data from adjacent memory addresses.  Enough data is returned to fill one or more ‘lines’ of the cache, i.e. one or more cache lines.  The spatially local nature of most 
extrapolate the data access pattern to predict that a second portion of the plurality of data records will be used by the processing sub-system to perform the operation [e.g., “For one embodiment, an entry 410 is initialized in BRQ 260 when a bus request is initiated on BSB 144, with MEM_ADD provided by secondary miss system 250” in col. 3, lines 7-9; “One embodiment of secondary miss system 250 checks BRQ 260 to determine whether there is a pending bus transaction that has the same type and target address as the transaction request” in col. 5, lines 3-7; “Additional information for fully characterizing a transaction request includes REQ_TYP, MEM_ATT, MEM_ADD, and BYTE_EN.  REQ_TYP indicates the type of request, e.g. load or store request, MEM_ATT indicates the type of data, MEM_ADD indicates the memory address of the data block, and BYTE_EN indicates which byte(s) of data in the block is targeted.  For one embodiment, MEM_ADD points to the address in main memory 170 of the first byte in a (cache) line of data, and BYTE_EN provides an offset indicating which byte in the indicated cache line is targeted by the request” in col. 5, lines 37-47]; and 
instruct the memory sub-system to output the second portion of the plurality of data records via the system bus to enable storage of the second portion of the 
Quach et al do not explicitly teach, however Wu et al teach determining the data access pattern based additionally on the memory data structure [e.g., “One example technique is to prefetch portions of the high-level data structure entity based on their adjacency or close proximity to the identified portion of the entity.  For example, if step 225 determines that the requested storage block corresponds with a portion of a file from file offset 0 up to offset 4095, then step 230 may identify a second portion of this same file beginning with offset 4096 for prefetching.  It should be noted that although these two portions are adjacent in the high-level data structure entity, their corresponding storage blocks may be non-contiguous” in paragraph 0056; “If any one of 
As to claim 22, the combination teaches wherein: the one or more memory devices are configured to implement a second memory array distinct from the first memory array; and the memory-side memory controller is configured to: store an index table corresponding with the first data field in the second memory array, wherein the index table comprises a first plurality of index entries that each identifies a corresponding first data record included in the first portion of the plurality of data records and a second plurality of index entries that each identifies a corresponding second data record included in the second portion of the plurality of data records; determine that the data access pattern resulting from the memory access request is a sorted access pattern when the memory access request targets the first plurality of index entries in the index table; and extrapolate the sorted access pattern to predict that the second portion of the plurality of data records comprises each data record corresponding with one of the second plurality of index entries in the index table [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request, the targeted bytes (BYTE_EN), the validity (VALID), and status (STATUS) of the request.  VALlD indicates whether the transaction corresponding to the entry is a valid bus request, and STATUS indicates whether the transaction is on FSB 103 or BSB 144” in col. 5, line 64-col. 6, line 3, “FIG. 4B shows one embodiment of LIB 270, which represents the mapping of LOAD_IDs (STORE_IDs) to bus transactions.  LIB 270 has an entry 450 for each bus request supported by BRQ 260.  Each entry 450 includes a LOAD_ID for any transaction request that it services.  For example, where a bus cycle can return two 32 byte blocks of data (64 bytes), up to four 8 byte transaction requests may be serviced by a single bus transaction.  LIB 270 provides a mapping between the bus transaction 
As to claim 23, the combination teaches wherein the memory-side memory controller is configured to: generate an index entry associated with a corresponding data record of the plurality of data records in response to storage of the corresponding data record in the first memory array; and update the index table to include the index entry based at least in part on sorting of a first value of the first data field indicated in the corresponding data record and a second value of the first data field indicated in another data record in the plurality of data records [e.g., “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request, the targeted bytes (BYTE_EN), the validity (VALID), and status (STATUS) of the request.  VALlD indicates whether the transaction corresponding to the entry is a valid bus request, and STATUS indicates whether the transaction is on FSB 103 or BSB 144” in col. 5, line 64-col. 6, line 3, “FIG. 4B shows one embodiment of LIB 270, which represents the mapping of 
As to claim 24, the combination teaches wherein: the memory data structure used by the plurality of data records allocates a second plurality of bit positions in each data record of the plurality of data records to indicate a second data field; and the memory-side memory controller is configured to: determine that the data access pattern resulting from the memory access request is a striding access pattern when the memory access request identifies the first data field as a targeted portion of the plurality data records; and extrapolate the striding access pattern to predict that the second portion of the plurality of data records comprises the second data field included in each data record of the plurality of data records [e.g., “For example, when a request to load an operand misses in a cache, the operand is typically returned to the cache along with data from adjacent memory addresses.  Enough data is returned to fill one or more 
As to claim 25, the combination teaches wherein the memory-side memory controller is configured to: automatically instruct the memory sub-system to store the first portion of the plurality data records directly into the one or more caches implemented in the processing sub-system in response to the memory access request and without further instruction from the processing subsystem; and instruct the memory sub-system to output the second portion of the plurality of data records by instructing the memory sub-system to store the second portion of the plurality of data records directly into the one or more caches implemented in the processing sub-system in response to the memory access request and without further instruction from the processing subsystem [e.g., “For a load transaction, the register to which the data will be returned is also specified.  The address of the targeted data (target address) may be specified by the address of the cache line that contains the data and an offset to the specific byte(s) of the cache line that are sought” in col. 4, lines 47-52, “FIG. 4B shows 
As to claim 26, Quach et al teach a tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors in a computing system, wherein the instructions comprise instruction to:
determine, using the one or more processors, first data to be used by processing circuitry implemented in the one or more processors along with second data to perform an operation [e.g., “For example, when a request to load an operand misses in a cache, the operand is typically returned to the cache along with data from adjacent memory addresses.  Enough data is returned to fill one or more ‘lines’ of the cache, i.e. one or more cache lines.  The spatially local nature of most programs means that the data from adjacent memory addresses is likely to be requested as well.  If the data from an adjacent address is requested before the cache line is returned, multiple bus transactions may be generated to the same cache line in memory” in col. 1, lines 41-46; “For a load transaction, the register to which the data will be returned is also specified.  The address of the targeted data (target address) may be specified by the address of the cache line that contains the data and an offset to the specific byte(s) of the cache line that are sought” in col. 4, lines 47-52];

when the first data is not currently stored in the one or more caches:
output, using the one or more processors, a memory access request to a memory sub-system implemented in the computing system that requests return of the first data stored on the memory sub-system by a memory controller of the memory sub-system [e.g., “If the data request misses in L0 cache 120, it is forwarded to successive cache structures in the memory system, until the data is located.  For example, a cache miss in L0 120 triggers a request to L1 cache 130.  A miss there triggers a request to L2 cache 140, and a miss there triggers a request to main memory 170” in col. 3, lines 53-59], wherein the memory sub-system determines a data access pattern based on receiving the data access request to predict the second data will be targeted during an upcoming control horizon to perform the operation [e.g., “For example, when a request to load an operand misses in a cache, the operand is typically returned to the cache along with data from adjacent memory addresses.  Enough data is returned to fill one or more ‘lines’ of the cache, i.e. one or more cache lines.  The spatially local nature of most programs means that the data from adjacent memory addresses is likely to be requested as well.  If the data from an adjacent address is requested before the cache line is returned, multiple bus transactions may be generated to the same cache line in 
instruct, using the one or more processors, the one or more caches to cache a first instance of the first data and a second instance of the second data received from the memory sub-system in response to the memory access request [e.g., “For a load transaction, the register to which the data will be returned is also specified.  The address of the targeted data (target address) may be specified by the address of the cache line that contains the data and an offset to the specific byte(s) of the cache line that are sought.  An exemplary load may target eight bytes for a specified register in register file 114.  If the data is unavailable in L0 cache 120, one embodiment of the memory system returns 32 bytes of data, e.g. an L0 cache line, to L0 cache 120.  The data may be returned from L1 cache 130, L2 cache 140 or main memory 170, depending on where the targeted data is found.  Data is ultimately provided from memory in block sizes of up to 64 bytes” in col. 4, lines 47-52]; and
instruct, using the one or more processors, the one or more caches to output the first instance of the first data and the second instance of the second data to the processing circuitry to enable the processing circuitry to perform the operation based at least in part on the first data and the second data [e.g., “Data is ultimately provided from 
Quach et al do not explicitly teach, however Wu et al teach determining the data access pattern based additionally on a memory data structure, which is used to store the first data, to predict the second data [e.g., “One example technique is to prefetch portions of the high-level data structure entity based on their adjacency or close proximity to the identified portion of the entity.  For example, if step 225 determines that the requested storage block corresponds with a portion of a file from file offset 0 up to offset 4095, then step 230 may identify a second portion of this same file beginning with offset 4096 for prefetching.  It should be noted that although these two portions are adjacent in the high-level data structure entity, their corresponding storage blocks may be non-contiguous” in paragraph 0056; “If any one of these associated high-level data structure entities is later accessed again, an embodiment of step 230 identifies one or more associated high-level data structure entities that were previously accessed at 
As to claim 27, the combination teaches wherein the instructions to instruct the one or more caches to output the first instance of the first data and the second instance of the second data comprise instructions to instruct the one or more caches to output 
As to claim 28, the combination teaches wherein the memory sub-system predicts that the second data will be targeted during an upcoming control horizon to perform the operation by extrapolating the data access pattern data [e.g., “For example, when a request to load an operand misses in a cache, the operand is typically returned to the cache along with data from adjacent memory addresses.  Enough data is returned to fill one or more ‘lines’ of the cache, i.e. one or more cache lines.  The spatially local nature of most programs means that the data from adjacent memory addresses is likely to be requested as well.  If the data from an adjacent address is 
As to claim 29, the combination teaches wherein the instructions to output the memory access request comprise instructions to indicate a data access pattern in the memory access request that enables the memory sub-system to predict that the second data will be targeted during an upcoming control horizon to perform the operation by extrapolating the data access pattern data [e.g., “For example, when a request to load an operand misses in a cache, the operand is typically returned to the cache along with data from adjacent memory addresses.  Enough data is returned to fill one or more ‘lines’ of the cache, i.e. one or more cache lines.  The spatially local nature of most programs means that the data from adjacent memory addresses is likely to be requested as well.  If the data from an adjacent address is requested before the cache line is returned, multiple bus transactions may be generated to the same cache line in memory” in col. 1, lines 41-46, “Each entry has associated fields 414 to indicate a target memory address (MEM_ADD) of the request, the targeted bytes (BYTE_EN), the validity (VALID), and status (STATUS) of the request.  VALlD indicates whether the 
As to claim 30, the combination teaches wherein, when the first data comprises a first subset of a plurality of data records stored in the memory sub-system, the instructions to output the memory access request comprise instructions to identify a data field included in each of the plurality of data records as a target access index and a plurality of targeted index entries in the memory access request to enable the memory subsystem to: determine that the memory access request results in a sorted access pattern; and extrapolate the sorted access pattern to predict that the second data targeted by the processing circuitry comprises a second subset of the plurality of data records each corresponding with one of another plurality of index entries in an index table corresponding with the data field [e.g., “For example, when a request to load an operand misses in a cache, the operand is typically returned to the cache along with data from adjacent memory addresses.  Enough data is returned to fill one or more ‘lines’ of the cache, i.e. one or more cache lines.  The spatially local nature of most programs means that the data from adjacent memory addresses is likely to be 
As to claim 31, the combination teaches wherein the memory data structure used by the one or more memory devices comprises: a first one or more bit positions in each data record of a plurality of data records used to indicate a first data field; and a second one or more bit positions in each data record of the plurality of data records used to indicate a second data field; the first one or more data fields comprises the first data field of the plurality of data records; and the second one or more data fields comprises the second data field of the plurality of data records [e.g., “For example, when a request to load an operand misses in a cache, the operand is typically returned to the cache along with data from adjacent memory addresses.  Enough data is returned to fill one or .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al and Wu et al as applied to claim 1 above, and further in view of Lim [US 2005/0038962 A1].
As to claim 3, the combination of Quach et al and Wu et al does not explicitly teach, however Lim teaches wherein the memory-side memory controller is configured to, in response to the first data being stored into the first processor-side cache, output a control signal to the processor sub-system via the one or more data buses that indicates that the first data is successfully cached in the processor sub-system; and the processor sub-system comprises a processor-side memory controller configured to instruct the first processor-side cache to output the first data to the processing circuitry after the control signal is received from the memory sub-system to enable the processing circuitry to perform the first operation based at least in part on the first data  a method of constructing an address field [e.g., “A cache controller 320 is connected to the first data bus DB1 via DB2 and checks whether or not a cache hit/miss occurs in the cache memory 330.  Further, when the cache hit occurs in the cache memory 330, the cache controller 320 controls the data or the code cached in the cache memory 330 to be transmitted or received.  In contrast, when the cache miss occurs in the cache memory 330, the cache controller 320 reads the data or the code at a proper position in the various memories, stores the read data or code in the cache memory 330, and informs the main processor 300 of the storage.  Further, in a cache access from each memory or to each memory, the cache controller 320 performs a bus arbitration function for preventing a bus collision which may occur when the coprocessor 310 simultaneously accesses buses to the memories” in paragraph 0028; “In contrast, when the cache miss occurs in the cache memory 330, the cache controller 320 reads the data or the code at a proper position of the memory 410, 420, or 430, stores the read data or code in the cache memory 330, and controls the main processor 300 to both read the stored data or .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al, Wu et al, and Lim as applied to claim 3 above, and further in view of Yoshida et al [US 2006/0026594 A1].
	As to claim 4, as such above, the combination of Quach et al/Wu et al/Lim teaches wherein: the memory sub-system is configured to store the first data directly into the first processor-side cache by outputting the first data via the one or more data buses to the first processor-side cache to enable the first processor-side cache to store a first instance of the first data; and the second memory controller configured to: instruct the first processor-side cache to output the first instance of the first data in response to the control signal to enable the processing circuitry to perform the first operation based at least in part on the first data [e.g., “A cache controller 320 is connected to the first data bus DB1 via DB2 and checks whether or not a cache hit/miss occurs in the cache memory 330.  Further, when the cache hit occurs in the cache memory 330, the cache controller 320 controls the data or the code cached in the cache memory 330 to be transmitted or received.  In contrast, when the cache miss occurs in the cache memory 330, the cache controller 320 reads the data or the code at a proper position in the various memories, stores the read data or code in the cache memory 330, and informs the main processor 300 of the storage.  Further, in a cache access from each memory  the processor sub-system comprises a second processor-side cache implemented in a lower cache level than the first processor-side cache; and the processor-sided memory controller configured to: instruct the first processor-side cache to output the first instance of the first data to the second processor-side cache in response to the control signal to enable the second processor-side cache to store a second instance of the first data [e.g., L1 INSTRUCTION CACHE 18, L1 DATA CACHE 19, L2 CACHE 20 in fig. 1; “FIG. 12 is an illustration of a flow of a multithread control signal from the multithread control unit 11 to the L1 data cache control unit 24 or the L2 cache control unit 25 in this CPU 1, and FIG. 13 is an illustration useful for explaining a method of reporting to the multithread control unit 11 at the occurrence of an L2 cache miss in this CPU 1” in paragraph 0115; “The data response returned in this way is stored in the L2MIB 27 and then written in the L2 cache 20 by the L2 cache control unit 25, and the L2MIB 27 is released.  Following this, the data response is stored in the corresponding L1MIB 26 (see an arrow (5) in FIGS. 7 and 8).  The L1 cache control unit 24 performs the writing in the L1 data cache 19 (see an arrow (6) in FIGS. 7 and 8) and releases the L1MIB 26 and further performs a data .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al and Wu et al as applied to claim 1 above, and further in view of Fahim et al [US 2018/0189180 A1].
	As to claim 5, the combination of Quach et al and Wu et al does not explicitly teach, however Fahim et al teach wherein the first processor-side cache comprises a level three (L3) cache, a processor-side cache shared by a plurality of processor sub-system cores implemented in the processor sub-system, or both [e.g., “Each of the processor cores includes one or more respective core caches (e.g., 206) for caching instructions and data according to a specified cache management policy.  Each core (e.g., 204-1) interfaces with its core cache (e.g., 206-1) through a corresponding cache agent (e.g., 208-1) The SoC 202 further includes a home agent 210, input/output (I/O) interface 212, memory controller 214, and level 3 or last level cache (LLC) 220.  The processor cores 1 through N 204-1-204-N, LLC 220, memory controller 214, and I/O interface 212 are coupled through interconnect 209” in paragraph 0027]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Fahim et al’s teaching above in order to increase performance for the processor of Quach et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        4/15/2021